Citation Nr: 1510335	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-11 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post-vaginal hysterectomy for uterine prolapse.

2.  Entitlement to a disability rating in excess of 10 percent for residuals, lumbosacral strain,  status-post lumbar spine discectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1994 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a July 2014 videoconference hearing.  A transcript is of record.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks an adequate opinion regarding the nature and etiology of the Veteran's status post-vaginal hysterectomy for uterine prolapse.  The February 2010 VA examiner indicated that there was no history of trauma to the gynecological system; however, during her July 2014 videoconference hearing the Veteran reported that she had suffered trauma to her cervix in service due to a fall.  See Transcript of Record pp. 9-10.  Further, during the same hearing the Veteran reported that she was told by a physician that in-service chlamydia could have caused a human papillomavirus (HPV) infection leading to the current disability.  Id. pp. 12-13.

Evidence in the record also indicates that the Veteran's service-connected residuals, lumbosacral strain, status-post lumbar spine discectomy have worsened since her last VA examination.  See May 2012 Substantive Appeal (reporting worsened spine symptoms over prior year); Transcript of Record p. 4 (reporting that in 2011 Dr. Keller at Jacksonville Orthopedic Institute had recommended spinal fusion surgery); Id. pp. 3-4, 7-8 (reporting having gone to chiropractor sometimes three times per week since 2010, having received treatment from osteopathic physician husband, and believing that her range of motion had decreased); July 2014 Dr. Bloom VA Disability Benefits Questionnaire (showing numerous diagnoses associated with the lumbar spine as well as symptoms not shown on previous examination such as significantly limited motion, "major "antalgic" gait", radiculopathy affecting both lower extremities, muscle atrophy, painful surgical scar).  As the record does not appear to contain legible records of chiropractic treatment, the Veteran was last provided a VA examination in February 2010, and Dr. Bloom's examination appears to indicate that the Veteran's low back disability has significantly worsened since her last VA examination, more contemporaneous medical evidence is needed to evaluate the current severity of her symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from VA, Naval Hospital in Jacksonville, St. Vincent's, Orange Park Medical Center, North Florida Ob-Gyn Associates, and Dr. Bloom dated since August 2008.  

2. After any available records are received, obtain an addendum opinion from the December 2010 VA gynecological examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's status post-hysterectomy for uterine prolapse.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiners should review this Remand and the VBMS claims file.  

The VA examiner MUST provide an opinion based on the record regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's status post-hysterectomy for uterine prolapse is etiologically related to an in-service injury, event, or disease, to include in-service trauma to the cervix due to a fall, and in-service treatment for chlamydia.  See Transcript of Record pp. 9-10, 12-13 (reporting trauma to cervix from falling and reporting that a physician told her that chlamydia could have resulted in later HPV); May 2012 Substantive Appeal (asserting that in-service dysplasia or chlamydia resulted in later HPV which necessitated a procedure that caused extremely heavy bleeding and led to a partial hysterectomy).

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.  Please provide the basis for any diagnosis and a complete medical rationale or medical explanation for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, schedule the Veteran for a VA examination regarding the current severity of her service-connected residuals, lumbosacral strain, status-post lumbar spine discectomy.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, including any functional impairment or effects on employment and ordinary activities, in detail.  The examiner should consider evidence in the record beginning in August 2008, one year prior to the August 2009 claim, including a July 2014 Disability Benefits Questionnaire completed by chiropractor Dr. Bloom.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.  See Transcript of Record pp. 3-8; May 2012 Substantive Appeal; August 2010 Notice of Disagreement; February 2010 VA Spine Examination.

The examiner should also indicate which of the Veteran's symptoms, including numbness and headaches, are at least as likely as not attributable solely to her service-connected status post-lumbar spine discectomy and which are attributable to her other diagnoses.  Please provide the basis for any diagnosis or opinion and a rationale or reasoned medical explanation for any opinion. 

If the examiner finds that an opinion cannot be rendered regarding the attribution of the Veteran's symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, the RO or AMC should readjudicate the claims on appeal.  The RO or AMC should specifically consider whether any separate ratings are warranted for any scars or neurological symptoms of the Veteran's service-connected status post-lumbar spine discectomy.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



